Exhibit 10.1 

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Agreement is made as of March 13, 2018 by and between Opes Acquisition
Corp. (the “Company”) and Continental Stock Transfer & Trust Company
(“Trustee”).

 

WHEREAS, the Company’s registration statement on Form S-1, No. 333-223106
(“Registration Statement”) for its initial public offering of securities (“IPO”)
has been declared effective as of the date hereof (“Effective Date”) by the
Securities and Exchange Commission (capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Registration
Statement); and

 

WHEREAS, EarlyBirdCapital, Inc. (“EarlyBirdCapital”) is acting as the
representative of the several underwriters in the IPO; and

 

WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Amended and Restated Certificate of Incorporation, $101,000,000
($116,150,000 if the over-allotment option is exercised in full) of the proceeds
from the IPO and a simultaneous private placement of units will be delivered to
the Trustee to be deposited and held in a segregated trust account located at
all times in the United States (the “Trust Account”) for the benefit of the
Company and the holders of the Company’s common stock, par value $0.0001 per
share (“Common Stock”), issued in the IPO as hereinafter provided (the proceeds
to be delivered to the Trustee will be referred to herein as the “Property”; the
stockholders for whose benefit the Trustee shall hold the Property will be
referred to as the “Public Stockholders,” and the Public Stockholders and the
Company will be referred to together as the “Beneficiaries”); and

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property;

 

IT IS AGREED:

 

1.Agreements and Covenants of Trustee. The Trustee hereby agrees and covenants
to:

 

(a)       Hold the Property in trust for the Beneficiaries in accordance with
the terms of this Agreement in the Trust Account established by the Trustee at
J.P. Morgan Chase Bank, N.A. and at a brokerage institution selected by the
Trustee that is reasonably satisfactory to the Company;

 

(b)       Manage, supervise, and administer the Trust Account subject to the
terms and conditions set forth herein;

 

(c)       In a timely manner, upon the written instruction of the Company,
invest and reinvest the Property in United States “government securities” within
the meaning of Section 2(a)(16) of the Investment Company Act of 1940, as
amended (the “Investment Company Act”), having a maturity of 180 days or less,
and/or in any open ended investment company registered under the Investment
Company Act that holds itself out as a money market fund selected by the Company
meeting the conditions of paragraph (d) of Rule 2a-7 promulgated under the
Investment Company Act, which invest only in direct U.S. government treasury
obligations; it being understood that the Trust Account will earn no interest
while account funds are uninvested awaiting the Company’s instructions hereunder
and the Trustee may earn bank credits or other consideration during such
periods;

 



1 



 

(d)       Collect and receive, when due, all principal and income arising from
the Property, which shall become part of the “Property,” as such term is used
herein;

 

(e)       Notify the Company and EarlyBirdCapital of all communications received
by it with respect to any Property requiring action by the Company;

 

(f)       Supply any necessary information or documents as may be requested by
the Company in connection with the Company’s preparation of its tax returns;

 

(g)       Participate in any plan or proceeding for protecting or enforcing any
right or interest arising from the Property if, as, and when instructed by the
Company to do so;

 

(h)       Render to the Company monthly written statements of the activities of
and amounts in the Trust Account reflecting all receipts and disbursements of
the Trust Account;

 

(i)       Commence liquidation of the Trust Account only after and promptly
after receipt of, and only in accordance with, the terms of a letter
(“Termination Letter”), in a form substantially similar to that attached hereto
as either Exhibit A or Exhibit B, signed on behalf of the Company by its
Chairman, President, Chief Executive Officer, or Vice President and Chief
Financial Officer, Secretary, or Assistant Secretary, affirmed by counsel for
the Company and, in the case of a Termination Letter in a form substantially
similar to that attached hereto as Exhibit A, acknowledged and agreed to by
EarlyBirdCapital, and complete the liquidation of the Trust Account and
distribute the Property in the Trust Account only as directed in the Termination
Letter and the other documents referred to therein; provided, however, that in
the event that a Termination Letter has not been received by the Trustee within
the period of time provided in the Company’s Amended and Restated Certificate of
Incorporation, as the same may be amended from time to time (“Last Date”), the
Trust Account shall be liquidated in accordance with the procedures set forth in
the Termination Letter attached as Exhibit B hereto and distributed to the
Public Stockholders as of the Last Date. The provisions of this Section 1(i) may
not be modified, amended or deleted under any circumstances; and

 

(j)       Upon receipt of a letter (an “Amendment Notification Letter”) in the
form of Exhibit C, signed on behalf of the Company by its President, Chief
Executive Officer, or Vice President and Chief Financial Officer, Secretary, or
Assistant Secretary, distribute to Public Stockholders who exercised their
conversion rights in connection with an amendment to Article Sixth of the
Company’s amended and restated certificate of incorporation (an “Amendment”) an
amount equal to the pro rata share of the Property relating to the Common Stock
for which such Public Stockholders have exercised conversion rights in
connection with such Amendment. The provisions of this Section 1(j) may not be
modified, amended or deleted under any circumstances.

 



2 



 

2.Limited Distributions of Income from Trust Account.

 

(a)       Upon written request from the Company, which may be given from time to
time in a form substantially similar to that attached hereto as Exhibit D, the
Trustee shall distribute to the Company the amount of interest income earned on
the Trust Account requested by the Company to cover any income or other tax
obligation owed by the Company as a result of such interest income.

 

(b)       The limited distributions referred to in Section 2(a) above shall be
made only from income collected on the Property. Except as provided in Section
2(a) above, no other distributions from the Trust Account shall be permitted
except in accordance with Sections 1(i) or 1(j) hereof.

 

(d)       The Company shall provide EarlyBirdCapital with a copy of any
Termination Letter, Amendment Notification Letter, and/or any other
correspondence that it issues to the Trustee with respect to any proposed
withdrawal from the Trust Account promptly after such issuance.

 

3.Agreements and Covenants of the Company. The Company agrees and covenants to:

 

(a)       Give all instructions to the Trustee hereunder in writing, signed by
the Company’s Chief Executive Officer, President, or Vice President and Chief
Financial Officer, Secretary or Assistant Secretary. In addition, except with
respect to its duties under Sections 1(i), 1(j) and 2(a) above, the Trustee
shall be entitled to rely on, and shall be protected in relying on, any verbal
or telephonic advice or instruction which it in good faith believes to be given
by any one of the persons authorized above to give written instructions,
provided that the Company shall promptly confirm such instructions in writing;

 

(b)       Subject to the provisions of Section 5 of this Agreement, hold the
Trustee harmless and indemnify the Trustee from and against any and all
expenses, including reasonable counsel fees and disbursements, or losses
suffered by the Trustee in connection with any claim, potential claim, action,
suit, or other proceeding brought against the Trustee involving any claim or in
connection with any claim or demand which in any way arises out of or relates to
this Agreement, the services of the Trustee hereunder, or the Property or any
income earned from investment of the Property, except for expenses and losses
resulting from the Trustee’s gross negligence or willful misconduct. Promptly
after the receipt by the Trustee of notice of demand or claim or the
commencement of any action, suit, or proceeding, pursuant to which the Trustee
intends to seek indemnification under this paragraph, it shall notify the
Company in writing of such claim (hereinafter referred to as the “Indemnified
Claim”). The Trustee shall have the right to conduct and manage the defense
against such Indemnified Claim, provided, that the Trustee shall obtain the
consent of the Company with respect to the selection of counsel, which consent
shall not be unreasonably withheld. The Trustee may not agree to settle any
Indemnified Claim without the prior written consent of the Company, which
consent shall not be unreasonably withheld. The Company may participate in such
action with its own counsel;

 



3 



 

(c)       Pay the Trustee an initial acceptance fee, an annual fee, and a
transaction processing fee for each disbursement made pursuant to Section 2(a)
as set forth on Schedule A hereto, which fees shall be subject to modification
by the parties from time to time. It is expressly understood that the Property
shall not be used to pay such fees unless such payment is in connection with the
consummation of a Business Combination. The Company shall pay the Trustee the
initial acceptance fee and first year’s fee at the consummation of the IPO and
thereafter on the anniversary of the Effective Date;

 

(d)       In connection with any vote of the Company’s stockholders regarding a
Business Combination, provide to the Trustee an affidavit or certificate of a
firm regularly engaged in the business of soliciting proxies and/or tabulating
stockholder votes verifying the vote of the Company’s stockholders regarding
such Business Combination;

 

(e)       In the event that the Company directs the Trustee to commence
liquidation of the Trust Account pursuant to Section 1(i), the Company agrees
that it will not direct the Trustee to make any payments that are not
specifically authorized by this Agreement; and

 

(f)       If the Company has an Amendment approved by its stockholders, provide
the Trustee with an Amendment Notification Letter in the form of Exhibit C
providing instructions for the distribution of funds to Public Stockholders who
exercise their conversion option in connection with such Amendment.

 

4.Limitations of Liability. The Trustee shall have no responsibility or
liability to:

 

(a)       Take any action with respect to the Property, other than as directed
in Sections 1 and 2 hereof, and the Trustee shall have no liability to any party
except for liability arising out of its own gross negligence or willful
misconduct;

 

(b)       Institute any proceeding for the collection of any principal and
income arising from, or institute, appear in, or defend any proceeding of any
kind with respect to, any of the Property unless and until it shall have
received instructions from the Company given as provided herein to do so and the
Company shall have advanced or guaranteed to it funds sufficient to pay any
expenses incident thereto;

 

(c)       Change the investment of any Property, other than in compliance with
Section 1(c);

 

(d)       Refund any depreciation in principal of any Property;

 

(e)       Assume that the authority of any person designated by the Company to
give instructions hereunder shall not be continuing unless provided otherwise in
such designation, or unless the Company shall have delivered a written
revocation of such authority to the Trustee;

 



4 



 

(f)       The other parties hereto or to anyone else for any action taken or
omitted by it, or any action suffered by it to be taken or omitted, in good
faith and in the exercise of its own best judgment, except for its gross
negligence or willful misconduct. The Trustee may rely conclusively and shall be
protected in acting upon any order, notice, demand, certificate, opinion, or
advice of counsel (including counsel chosen by the Trustee), statement,
instrument, report, or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained) which is believed by the
Trustee, in good faith, to be genuine and to be signed or presented by the
proper person or persons. The Trustee shall not be bound by any notice or
demand, or any waiver, modification, termination, or rescission of this
Agreement or any of the terms hereof, unless evidenced by a written instrument
delivered to the Trustee signed by the proper party or parties and, if the
duties or rights of the Trustee are affected, unless it shall give its prior
written consent thereto;

 

(g)       Verify the correctness of the information set forth in the
Registration Statement or to confirm or assure that any acquisition made by the
Company or any other action taken by it is as contemplated by the Registration
Statement;

 

(h)       File local, state, and/or federal tax returns or information returns
with any taxing authority on behalf of the Trust Account and payee statements
with the Company documenting the taxes, if any, payable by the Company or the
Trust Account, relating to the income earned on the Property;

 

(i)       Pay any taxes on behalf of the Trust Account (it being expressly
understood that the Property shall not be used to pay any such taxes and that
such taxes, if any, shall be paid by the Company from funds not held in the
Trust Account or released to it under Section 2(a) hereof);

 

(j)       Imply obligations, perform duties, inquire, or otherwise be subject to
the provisions of any agreement or document other than this agreement and that
which is expressly set forth herein; or

 

(k)       Verify calculations, qualify, or otherwise approve Company requests
for distributions pursuant to Sections 1(i) or 2(a) above.

 

5.           Trust Account Waiver. The Trustee has no right of set-off or any
right, title, interest or claim of any kind (“Claim”) to, or to any monies in,
the Trust Account, and hereby irrevocably waives any Claim to, or to any monies
in, the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 3(b) or Section 3(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account.

 



5 



 

6.Termination. This Agreement shall terminate as follows:

 

(a)       If the Trustee gives written notice to the Company that it desires to
resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee during which time the Trustee shall act in accordance
with this Agreement. At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety (90) days of receipt of the resignation notice from the Trustee, the
Trustee may submit an application to have the Property deposited with any court
in the State of New York or with the United States District Court for the
Southern District of New York and upon such deposit, the Trustee shall be immune
from any liability whatsoever; or

 

(b)       At such time that the Trustee has completed the liquidation of the
Trust Account in accordance with the provisions of Section 1(i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Section 3(b) and
Section 5.

 

7.Miscellaneous.

 

(a)       The Company and the Trustee each acknowledge that the Trustee will
follow the security procedures set forth below with respect to funds transferred
from the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such information, or of
any change in its authorized personnel. In executing funds transfers, the
Trustee will rely upon all information supplied to it by the Company, including
account names, account numbers, and all other identifying information relating
to a beneficiary, beneficiary’s bank, or intermediary bank. The Trustee shall
not be liable for any loss, liability, or expense resulting from any error in
the information or transmission of the wire.

 

(b)       This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto consent to the
jurisdiction and venue of any state or federal court located in the City of New
York, Borough of Manhattan, for purposes of resolving any disputes hereunder. As
to any claim, cross-claim, or counterclaim in any way relating to this
Agreement, each party waives the right to trial by jury.

 

(c)       This Agreement may be executed in several original or facsimile
counterparts, each one of which shall constitute an original, and together shall
constitute but one instrument.

 

(d)       This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. Except for Sections
1(i) and 1(j) (which may not be amended under any circumstances), this Agreement
or any provision hereof may only be changed, amended, or modified by a writing
signed by each of the parties hereto; provided, however, that no such change,
amendment or modification may be made without the prior written consent of
EarlyBirdCapital. The Trustee may require from Company counsel an opinion as to
the propriety of any proposed amendment.

 



6 



 

(e)       Any notice, consent or request to be given in connection with any of
the terms or provisions of this Agreement shall be in writing and shall be sent
by express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by facsimile transmission:

 

if to the Trustee, to:

 

Continental Stock Transfer & Trust Company 

1 State Street, 30th floor 

New York, New York 10004 

Attn: Sharmin Carter 

Email: scarter@continentalstock.com 

Fax No.: (212) 509-5150

 

if to the Company, to:

 

Opes Acquisition Corp. 

c/o Axis Capital Management 

Park Plaza Torre I 

Javier Barros Sierra 540, Of. 130 

Col. Santa Fe 

01210 Mexico City, Mexico 

Attn: José Antonio Cañedo White 

Fax No.: (___) ___-____

 

in either case with a copy (which copy shall not constitute notice) to:

 

EarlyBirdCapital, Inc. 

366 Madison Avenue 

New York, New York 10017 

Attn: General Counsel and Investment Banking Department 

Facsimile: (___) ___-____

 

and

 

Graubard Miller 

The Chrysler Building 

405 Lexington Avenue 

New York, New York 10174 

Attn: David Alan Miller, Esq. 

Fax No.: (212) 818-8881

 

7 



 



and

 

Greenberg Traurig, LLP 

MetLife Building 

200 Park Avenue 

New York, New York 10166 

Attn: Alan I. Annex, Esq. 

Fax No.: (212) 801-9200

 

(f)       This Agreement may not be assigned by the Trustee without the prior
consent of the Company.

 

(g)       Each of the Trustee and the Company hereby represents that it has the
full right and power and has been duly authorized to enter into this Agreement
and to perform its respective obligations as contemplated hereunder.

 

(h)       Each of the Company and the Trustee hereby acknowledge that
EarlyBirdCapital is a third party beneficiary of this Agreement.

 

[Signature Page Follows]

 

8 



 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 



  CONTINENTAL STOCK TRANSFER & TRUST     COMPANY, as Trustee             By: /s/
Francis E. Wolf, Jr.       Name: Francis E. Wolf, Jr.       Title: Vice
President             OPES ACQUISITION CORP.             By: /s/ Miguel Angel
Villegas       Name: Miguel Angel Villegas       Title: Chief Financial Officer
 

 



9 



 

SCHEDULE A

 

Fee Item Time and method of payment Amount Initial acceptance fee Initial
closing of IPO by wire transfer $3,500.00 Annual fee First year, initial closing
of IPO by wire transfer; thereafter on the anniversary of the effective date of
the IPO by wire transfer or check $10,000.00 Transaction processing fee for
disbursements to Company under Section 2 Deduction by Trustee from accumulated
income following disbursement made to Company under Section 2 $250.00 Paying
Agent services as required pursuant to section 1(i) Billed to Company upon
delivery of service pursuant to section 1(i)

Prevailing rates

 



10 



 

EXHIBIT A

 

[Letterhead of Company]

 

                     [Insert date]

 

Continental Stock Transfer 

& Trust Company 

1 State Street, 30th floor 

New York, New York 10004 

Attn: Fran Wolf and Sharmin Carter

 

Re:          Trust Account No. XXX-XXXXXX - Termination Letter

 

Gentlemen:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Opes Acquisition Corp. (“Company”) and Continental Stock Transfer & Trust
Company, dated as of March 13, 2018 (“Trust Agreement”), this is to advise you
that the Company has entered into an agreement with [__________________] to
consummate a business combination (“Business Combination”) on or about [insert
date]. The Company shall notify you at least 48 hours in advance of the actual
date of the consummation of the Business Combination (“Consummation Date”).
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account investments on [__________] and to transfer the
proceeds to the above-referenced account at [ ] to the effect that, on the
Consummation Date, all of funds held in the Trust Account will be immediately
available for transfer to the account or accounts that the Company shall direct
on the Consummation Date. It is acknowledged and agreed that while the funds are
on deposit in the trust account awaiting distribution, the Company will not earn
any interest or dividends.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated and (ii)
the Company shall deliver to you (a) [an affidavit] [a certificate] of
[__________________], which verifies the vote of the Company’s stockholders in
connection with the Business Combination if a vote is held and (b) joint written
instructions from the Company and EarlyBirdCapital, Inc. with respect to the
transfer of the funds held in the Trust Account (“Instruction Letter”). You are
hereby directed and authorized to transfer the funds held in the Trust Account
immediately upon your receipt of the counsel’s letter and the Instruction
Letter, in accordance with the terms of the Instruction Letter. In the event
that certain deposits held in the Trust Account may not be liquidated by the
Consummation Date without penalty, you will notify the Company of the same and
the Company shall direct you as to whether such funds should remain in the Trust
Account and distributed after the Consummation Date to the Company. Upon the
distribution of all the funds in the Trust Account pursuant to the terms hereof,
the Trust Agreement shall be terminated.

 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the you of written instructions from the Company, the funds held
in the Trust Account shall be reinvested as provided in the Trust Agreement on
the business day immediately following the Consummation Date as set forth in the
notice.

 

11 



 





  Very truly yours,             OPES ACQUISITION CORP.             By:        
Name: Gonzalo Gil White       Title: Chairman             By:         Name: José
Antonio Cañedo White       Title: Chief Executive Officer  





 



AGREED TO AND   ACKNOWLEDGED BY       EARLYBIRDCAPITAL, INC.         By:      
Name:     Title:  



 

12 



 

EXHIBIT B

 

[Letterhead of Company]

 

                      [Insert date]

 

Continental Stock Transfer 

& Trust Company 

1 State Street, 30th floor 

New York, New York 10004 

Attn: Fran Wolf and Sharmin Carter

 

Re:         Trust Account No. XXX-XXXXXX - Termination Letter

 

Gentlemen:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Opes Acquisition Corp. (“Company”) and Continental Stock Transfer & Trust
Company, dated as of March 13, 2018 (“Trust Agreement”), this is to advise you
that the Company has been unable to effect a Business Combination with a Target
Company within the time frame specified in the Company’s Amended and Restated
Certificate of Incorporation, as described in the Company’s prospectus relating
to its IPO. Capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all the Trust Account investments on [______________] and to transfer
the total proceeds to the Trust Checking Account at [ ] to await distribution to
the Public Stockholders. The Company has selected [____________, 20__] as the
record date for the purpose of determining the Public Stockholders entitled to
receive their share of the liquidation proceeds. It is acknowledged that no
interest will be earned by the Company on the liquidation proceeds while on
deposit in the Trust Checking Account. You agree to be the Paying Agent of
record and in your separate capacity as Paying Agent, to distribute said funds
directly to the Public Stockholders in accordance with the terms of the Trust
Agreement and the Amended and Restated Certificate of Incorporation of the
Company. Upon the distribution of all the funds in the Trust Account, your
obligations under the Trust Agreement shall be terminated. 

 



  Very truly yours,             OPES ACQUISITION CORP.             By:        
Name: Gonzalo Gil White       Title: Chairman             By:         Name: José
Antonio Cañedo White       Title: Chief Executive Officer  

  

cc: EarlyBirdCapital, Inc.

 

13 



 

EXHIBIT C

 



[Letterhead of Company]

 

                      [Insert date]

 

Continental Stock Transfer 

& Trust Company 

1 State Street, 30th floor 

New York, New York 10004 

Attn: Fran Wolf and Sharmin Carter

 

Re:          Trust Account No. XXX-XXXXXX – Amendment Notification Letter

 

Gentlemen:

 

Reference is made to the Investment Management Trust Agreement between Opes
Acquisition Corp. (“Company”) and Continental Stock Transfer & Trust Company,
dated as of March 13, 2018 (“Trust Agreement”). Capitalized words used herein
and not otherwise defined shall have the meanings ascribed to them in the Trust
Agreement.

 

Pursuant to Section 1(j) of the Trust Agreement, this is to advise you that the
Company has sought an Amendment. Accordingly, in accordance with the terms of
the Trust Agreement, we hereby authorize you to liquidate the Trust Account on [
] and to transfer $_____ of the proceeds of the Trust to the checking account at
[ ] for distribution to the stockholders that have requested conversion of their
shares in connection with such Amendment. The remaining funds shall be
reinvested by you as previously instructed.

 

  Very truly yours,             OPES ACQUISITION CORP.             By:        
Name: Gonzalo Gil White       Title: Chairman             By:         Name: José
Antonio Cañedo White       Title: Chief Executive Officer  



 

cc: EarlyBirdCapital, Inc.

 

14 



EXHIBIT D

 

[Letterhead of Company]

 

                      [Insert date]

 

Continental Stock Transfer 

& Trust Company 

1 State Street, 30th floor 

New York, New York 10004 

Attn: Fran Wolf and Sharmin Carter

 

Re:          Trust Account No. XXX-XXXXXX

 

Gentlemen:

 

Pursuant to Section 2(a) of the Investment Management Trust Agreement between
Opes Acquisition Corp. (“Company”) and Continental Stock Transfer & Trust
Company, dated as of March 13, 2018 (“Trust Agreement”), the Company hereby
requests that you deliver to the Company [$_______] of the interest income
earned on the Property as of the date hereof. The Company needs such funds to
pay for its tax obligations. In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 



  OPES ACQUISITION CORP.             By:         Name: Gonzalo Gil White      
Title: Chairman             By:         Name: José Antonio Cañedo White      
Title: Chief Executive Officer  



 

cc: EarlyBirdCapital, Inc.

 

15